DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              SADIK BAXTER,
                                Appellant,

                                    v.

         ARMOR CORRECTIONAL HEALTH SERVICES, INC.,
                        Appellee.

                               No. 4D17-912

                          [December 7, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John Thomas Luzzo, Judge; L.T. Case No. 14-00793 (09).

  Sadik Baxter, Daytona Beach, pro se.

  Louis Reinstein, of Kelley Kronenberg, Plantation, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.